DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on November 22, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 8, and 14 in the response on 11/22/2021.  No claims have been canceled at this time. 

Allowable Subject Matter
Claims 1, 4-8, 11-14, and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “ A computer-implemented method comprising: monitoring, by an agent, resource consumption of a client at a system running at an on- premises data center of the client, wherein the agent is embedded into the system as one of a specialized hardware circuit integrated with the system and software coded as an integrated portion of an operating system of the system for tamper-resistance such that disabling or uninstalling the agent will disable the system; 
determining compliance data by measuring, by the agent, the resource consumption according to one or more cost factors of a consumption-based pricing agreement; and 
reporting, by the agent, the compliance data of the client to a remote vendor system; 
wherein the compliance data is useable to determine a consumption-based price of operating the system according to the consumption-based pricing agreement.”, nor would it have been obvious to one of skill in the art to do so.
Claims 4-10 are also allowed as being dependent on claim 1. 
Claims 8 and 14 are substantially similar to claim 1 and are allowed for the same reasons.
Claims 11-13 are also allowed as being dependent on claim 8
Claims 17-20 are also allowed as being dependent on claim 14.



Response to Arguments
Applicant’s arguments, see remarks, filed November 22, 2021, with respect to the rejections under 35 U.S.C. § 101 and 35 U.S.C. § 103 in combination with the amendments to at least the independent claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn at this time

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        December 3, 2021